Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  
---Claim 11 recites in L1 “traversing addition openings” when it should be --traversing additional openings--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasripoor (US 9,945,216) in view of Fontaine (US 9,151,407) and Martino (US 2017/031556).
Regarding claim 1, Ghasripoor (US 9,945,216) teaches in at least Figs. 3-4 of a reciprocating isobaric pressure exchanger 90 used in a fracking operation that comprises similar structure and function as applicant’s invention comprising at least tanks (92, 94), multiple inlet and outlet ports (110, 112, 114, 122, 126, 134, 138), pistons (116, 128), a clean fluid (left side fluid) and a dirty/fracking fluid (right side fluid) and a reciprocating control valve 96 with valve member/stoppers (98 and 100) coupled to a valve stem 102 and a drive 104 (compare Fig. 4 of Ghasripoor with Fig. 2 of the application, see at least C4 L14-C5 L19 for more details of the isobaric pressure exchanger). The difference being that the control valve 96 lacks the structure of “offset openings” and that the valve actuator moves at “variable rates” as claimed. However, the use of a plurality of staggered/offset openings provided on a reciprocating valve are known in the art. Fontaine (US 9,151,407) teaches in Figs. 1-4 (see at least Figs. 1-3) of a reciprocating valve 10 comprising a valve cage assembly 32 that comprises a noise abatement section 36 (a noise abatement device is a device employed in high pressure valves that provides a means of high energy loss that forces high pressure fluid to flow through a labyrinth-like flow path which aids in dissipating fluid energy, reducing noise and cavitation and flashing effects while at the same time providing, notice that noise abatement devices inherently reduces fluid flow), a high capacity flow section 36 (which allows greater flow) and transitional section 58 and wherein the high flow capacity section 36 comprises staggered/offset elliptical/elongated openings 56. This type of cage arrangement allows the valve assembly aids in overcoming the disadvantages of using solely high flow sections (which allows greater flow but can cause noise and vibration among other detrimental effects) or solely using 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the flow ports of the device control valve 96 of the device of Ghasripoor to include multiple flow path sections including a noise abatement section 36 providing a torturous flow path and a high capacity flow section 36, wherein the high flow capacity section 36 comprises staggered/offset elliptical/elongated openings 56, in a similar manner as taught by Fontaine since such a modification aids in striking a balance between having a noise abatement means to prevent noise, vibration, among other detrimental effects of high pressure flow and ensuring optimum flow via the high capacity flow section. The device of the combination of Ghasripoor in view of Fontaine fails to disclose that the valve actuator moves at “variable rates” as claimed. However, reciprocating valve actuators capable of variable speed are known in the art. Martino (US 2017/031556) teaches in Figs. 1-11 (see at least Figs. 1-3 and 7-11) of a reciprocating valve 14 that comprises an actuator 24 that along with a variable frequency drive (VFD 31, an electronic logic controller capable of being programmed and operate using sensor feedback to determine the operation of the motor) is capable of adjusting the speed at which the actuator is moved and by extension the speed of actuation of the reciprocating valve member 30/58. The use of such an actuation system allows a user to precisely control the flow of fluid that flows out of the valve such as by allowing the valve to be controlled via feedback data 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the actuator of the device of the combination of Ghasripoor in view of Fontaine to be like the reciprocating actuator system (actuator 24 with a VFD 31) that is capable of varying the speed of actuation based on either sensor feedback and/or a desired outcome in a similar manner as taught by Martino, since such a modification allows a user to have precise control of the fluid flowing through the valve. 
As such, regarding claim 1, the device of the combination of Ghasripoor in view of Fontaine and Martino teaches of a device (see the reciprocating isobaric pressure exchanger 90 of Figs. 3-4 of Ghasripoor) for exchanging pressure between at least two fluid streams (“clean” fluid on the left side and dirty/fracking fluid on the right side, pressure is exchanged via the use of pistons 116 and 128 and fluid pressure selectively acting on these pistons as the valve 96 is cycled between first and second positions, see at least C4 L14-C5 L19 of Ghasripoor for more details), the device comprising: at least one high pressure inlet (H.P. first fluid inlet 110) for receiving a first fluid (H.P. first/proppant-free/clean fluid) at a first higher pressure; at least one low pressure inlet (L.P. inlet 126 or 138) for receiving a second fluid (second/proppant-containing/frac/dirty fluid) at a lower pressure; at least one high pressure outlet (H.P. outlet 122 or 134) for outputting the second fluid at a second higher pressure that is greater than the lower pressure; at least one low pressure outlet (L.P. outlet 112 or 114) Thus, the device of the combination of Ghasripoor in view of Fontaine and Martino meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the device of claim 1, wherein the valve actuator is a linear valve actuator configured to move the one or more valve members along a linear path, and wherein the offset openings are staggered along the linear path of the one or more valve members; the device of the combination meets this limitation as shown in at least Figs. 3-4 of Ghasripoor, Figs. 2-5 of Martino and Figs. 1-3 of Fontaine wherein the valves moves in a linear path via a linear valve actuator and with the openings 56 being arranged in a staggered manner.  
Regarding claim 5 and the limitation of the device of claim 1, wherein a leading end of each of the offset openings are axially offset along an annular shaped housing of the valve device through which the path of the one or more valve members is defined; the device of the combination meets this limitation as shown in at least Figs. 3-4 of Ghasripoor, Figs. 2-5 of Martino and Figs. 1-3 of Fontaine with Ghasripoor defining a cylindrical housing of the control valve 96 wherein valve members 98 and 100 are moved along a linear path and with Fontaine showing a cylindrical cage 32 defining  offset/staggered openings 56 in a similar manner as applicant’s invention.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,865,810 “Judge” and/or alternatively over claims 1-21 of U.S. Patent No. 10,865,810 “Judge” in view of the prior art of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patent either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the prior art of record. Notice that independent claims 1, 6 and 15 broadly claims a device and method or operating a device for exchanging pressure between at least two fluid streams which comprises at least a high pressure inlet of the device, a variable speed/rate actuator, a valve member and at least one opening. Claims 1-20 of the patent claims in greater detail the same pressure exchanging system and its operation. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail would be obvious over the prior art of record with at least Ghasripoor (US 9,945,216) teaching of a pressure exchanger system with similar structure and function as applicant’s invention which allows for the efficient pumping/conveyance of one fluid by using fluid pressure of another fluid and a switching linear valve, Martino (US 2017/0315566) teaching of a reciprocating valve capable of variable speed in a similar manner as applicant’s invention which allows for precise flow control at different desired flow rates; .      

Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 3-4 would be allowable pending the resolution of the Double Patenting Rejection discussed above.
Claims 6-20 are allowable pending the resolution of the Double Patenting Rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are: Ghasripoor (OS 9,945,216), Self (US 3,921,688), Fontaine (US 9,151,407), Junhke (US 9,587,784) and Martino (US 2017/9315588), Ghasripoor teaches of a reciprocating isobaric pressure exchanger used to exchange pressure between a “clean” fluid stream and a “dirty/fracking” fluid in a fracking operation with similar structure and function as applicant’s general invention, however notice that Ghasripoor fails to disclose the particular structure of the valve device as claimed. Self, Fontaine and Junhke teaches of various examples of reciprocating valves that comprises a plurality of staggered openings provided on a cage component that aid in preventing cavitation, flashing and/or noise by reducing fluid energy in the flow path .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753